internal_revenue_service number release date index number ------------------------------------------------------------ ---------- ----------------------------- ------------------ ------------------------- attn------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-130956-04 date october ---------------- agency -------------------------------------------------------------- state the act ------------------------------------------------------------------------------- dear --------------------- this is in response to your ruling_request dated date in which you requested a ruling that the income the agency receives from its operations is excludable from gross_income under sec_115 of the internal_revenue_code code the agency is an unincorporated association comprised solely of state municipalities municipal health districts and state boards of education and regional school districts it was formed initially by two municipalities pursuant to the act in response to the unpredictable pricing of commercial insurance the agency obtained a certificate from the state insurance commissioner authorizing it to act as an interlocal risk management agency for the worker’s compensation risks of its members including claims for hypertension or heart disease the agency may also purchase public liability insurance workers’ compensation insurance property perils insurance automobile insurance and reinsurance for any risk subject_to the insurance commissioner the agency may seek to form such additional risk management pools and or purchase insurance and reinsurance for any risks plr-130956-04 the act provides that any two or more municipalities may form and become members of an interlocal risk management agency and a local public agency other than a municipality may join an interlocal risk management agency by resolution of its governing body the act defines a local public agency as any political_subdivision of the state including any city town or borough or certain other defined districts or other district department of health school board housing authority or other authority established by law in accordance with the act the bylaws of the agency limit membership in the agency to municipalities and other political subdivisions of state eligible members must apply for membership and be accepted by the board_of directors the board the board manages the agency at least two-thirds of the directors must be a member of the governing body or an employee of a member the board shall have at least three but not more than nine directors the board is authorized to hire employees appoint an executive committee or other committees and hire an administrator to perform certain management functions and coordinate services the board has also appointed a president who reports directly to the board among its essential functions the president executes all board-approved policies and oversees the day-to-day administration of the agency each member of the agency is required to pay initial and annual contributions in addition to the annual contribution the board is authorized to assess the members for their pro_rata share of the reserve for contingencies required to be set_aside under the act and for other assessments as determined by the board the board is authorized under the bylaws to make distributions only to its when determining if sec_115 of the code applies the service considers all members in the event of dissolution the agency is required to pay its members their pro_rata share of the remaining funds sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of a state the determination whether a function is an essential_governmental_function depends on the facts and circumstances of each case fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income under sec_115 of the code the revenue_ruling revrul_77_261 1977_2_cb_45 concludes that income from an investment the agency was established under the authority of state law to pool the plr-130956-04 indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct further the accrual to a number of political subdivisions of a state as well as that state itself is not inconsistent with the statute itself revrul_90_74 1990_2_cb_34 concludes that the income of an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization insurance risks of its member political subdivisions and government entities any private benefit to public employees from insuring against these various risks is incidental to the public benefit by providing such insurance coverage in a cost effective manner the agency is helping its members to protect their financial integrity similar to the entity in revrul_90_74 and is thereby performing an essential government function municipalities and other political subdivisions of the state as such all members of the agency are political subdivisions or sec_115 entities no part of the net_earnings of the agency inures to the benefit of or is distributed to a private entity or individual upon dissolution distributions are made only to the members of the agency of the agency is excludable from gross_income for federal_income_tax purposes under sec_115 of the code transaction described above under any other provision of the code copy of this letter to your authorized representative based on the information submitted by the agency we conclude that the income as provided in the power_of_attorney enclosed with this letter we are sending a membership in the agency is limited by the bylaws and the act to include only no opinion is expressed or implied on the federal tax consequences of the plr-130956-04 of the code provides that the ruling may not be used or cited as precedent this ruling is directed only to the taxpayer that requested it sec_6110 sincerely _______________________ david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures
